DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 9 and 16 are objected to because of the following informalities:  
Regarding claims 2 and 9, the recitation of “a second input” in line 5 is suggested to change to - - the second input - -.
Regarding claim 16, the recitation of “a second input” in line 3 is suggested to change to - - the second input - -.
Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-8, 11-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tengler et al. (US 2005/0049940) in view of Livingston et al. (US 2003/0213840).
Regarding claims 1, 8 and 15, Tengler teaches a computer-implemented method, a non-transitory computer readable medium and a system, comprising: receiving an order associated with a user, and capturing information associated with a physical attribute of the user ([0045] and [0064]); for the order being completed, performing a matching operation on the physical attribute of the user and information associated with a region of the user that includes the physical attribute of the user and respective physical attributes of other users, to determine a closest match ([0048] and [0064]).
Tengler is silent to generating an output that identifies the user associated with the closest match in the information associated with the region of the user, and providing the output to a server to deliver the order to the user.
However, Livingstone teaches on-premises restaurant communication system and method, comprising: generating an output that identifies the user associated with the closest match in the information associated with the region of the user, and providing the output to a server to deliver the order to the user ([0009]-[0011], [0029], [0032] and [0034]).
In view of Livingstone’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tengler by incorporating the teaching as taught by Livingston so that the particular customer/user associated with the order can be verified and thus, the server can efficiently deliver the order to the customer/user (see Livingston: [0009] and [0032]).
Regarding claims 4, 11 and 17, Tengler as modified by Livingston teaches all subject matter claimed as applied above.  Tengler further teaches wherein the receiving the order associated with the user comprises providing the user with a plurality of options in a user interface, such that the user selects an option that is transmitted by network communication to a processor that performs the matching, and the information associated with the physical attribute of the user comprises capturing an image of the user and locational information of the user ([0064]-[0066]).
Regarding claims 5, 12 and 18, Tengler as modified by Livingston teaches all subject matter claimed as applied above.  Livingston further teaches wherein the providing the output to the server to deliver the order comprises at least one of providing an image of the region in which the user is located, which identifies the user amongst the other users, or providing the server with one or more audio signals that allow the user to physically move the order from a current location to a position of the user ([0034]).
Regarding claims 6, 13 and 19, Tengler as modified by Livingston teaches all subject matter claimed as applied above.  Both Tengler and Livingston further teach wherein the user comprises a customer in a restaurant, the order comprises a selection from a menu of the restaurant, and the server comprises a human or automated delivery machine that takes the order, after completion and the providing of the output, to the customer, amongst the other users that comprise other customers located in the restaurant (Tengler: [0045], [0048] and [0064].  Tengler: [0034]).
Regarding claims 7, 14 and 20, Tengler as modified by Livingston teaches all subject matter claimed as applied above.  Tengler further teaches wherein the physical attribute of the user is captured by one or more cameras positioned in the region of the user, or on the server processing the order ([0048] and [0064]).
Claims 2, 3, 9, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tengler as modified by Livingston as applied to claims 1, 8 and 15 above, and further in view of Charlton et al. (US 9,980,100).
Regarding claims 2, 3, 9, 10 and 16, Tengler as modified by Livingston teaches all subject matter claimed as applied above.  Both Tengler and Livingston further teaches the matching operation as recited (Tengler: [0048] and [0064].  Livingston: [0032] and [0034]) but fail to teach applying the first input and the second input to a convolutional neural network as claimed.
However, Charlton teaches applying image using convolutional neural network as claimed (col. 12, line 65 to col. 13, line 49).
In view of Charlton’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tengler and Livingston by incorporating the teaching as taught by Charlton in order to arrive at the claimed invention.  Such modification would not involve any inventive feature since it is just a matter of using an alternative and well-know image analysis technology to perform the matching operation. 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Zises et al. (US 2015/0095168); Butler (US 2014/0214561); L’Heureux et al. (US 2014/0214465) and Hendrickson (US 2004/0087367) are cited because they are related to restaurant services. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887